Citation Nr: 1624027	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.  His decorations include a Vietnam Service Medal and a Vietnam Campaign Medal.  The Veteran died in June 2010, and the Appellant is his surviving spouse.  A September 2013 memorandum in the file indicates the Appellant was accepted as a substitute.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a denial of service connection for diabetes mellitus, type II, because the evidence submitted was not new and material.

A review of the record reflects that the claim for service connection for diabetes mellitus, type II, was previously considered and denied in a January 2005 rating decision.  Thus, the Board would normally consider the threshold step of whether the Appellant submitted new and material evidence to reopen the claim.  In this case, however, deck logs from the USS Chicago were added to the claims file in November 2012, which contain documentation of the ship's location during the relevant time period and are relevant to determining whether the Veteran had service in Vietnam.  Under the laws, if at any time after VA issues a decision on a claim additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c).  Accordingly, the threshold step of whether new and material evidence had been submitted is not for application in this case.

In April 2015, the Board remanded the matter for scheduling of a videoconference hearing.  A Board hearing was subsequently scheduled in November 2015 and the Appellant failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2015).  The Board is satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he has not been shown to have been exposed to an herbicide agent, to include Agent Orange, during service.
 
 2.  Diabetes mellitus did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in February 2009, prior to the adjudication of the claim.  The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for the previous denial of the service connection claim.  The letter also notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The record establishes that the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Appellant or her representative that they have been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Appellant in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Appellant. 

The Board further finds that all relevant evidence has been obtained with regard to the claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private medical records are associated with the claims file.  The Board has reviewed the Veteran and Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim. 

A VA examination was not conducted, as no examination is warranted.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no competent evidence of an event, injury or disease in service.  As discussed in detail below, the Board finds that the weight of the evidence shows that the Veteran was not exposed to herbicides in service and he did not serve in country, including the inland waterways, in Vietnam.  STRs show no evidence of the claimed disorder, and there no indication of an association between the claimed disorders and service.  Thus, the Board finds that a medical opinion or examination is not necessary.  There is probative evidence establishing that the claimed disability manifested many years after service and there is sufficient competent evidence on file for the Board to make a decision on the claim.  Accordingly, a remand for the purpose of obtaining a medical opinion regarding whether the Veteran's claimed disorder is etiologically related to service is not warranted.  38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon, supra. 

The Board finds that the duties to notify and assist the Appellant have been met, so no further notice or assistance to the Appellant is required to fulfill VA's duty to assist in the development of the claim.

Service Connection Generally

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, diabetes mellitus is among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and ischemic heart disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Herbicide Exposure in Vietnam

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

The Board is cognizant the Court recently held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  See Gray v. McDonald, 27 Vet. App. 313   (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  VA revised its adjudication procedures manual in light of the Gray decision, to include a revised definition for inland waterways and offshore waters.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.  

There is no presumption for exposure to herbicides for a Veteran who served aboard a ship off the shores of the Republic of Vietnam.  Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

[The Board notes that the Veteran was service-connected for lymphoma under 38 C.F.R. § 3.313(b).  Under this provision, service in the  waters off-shore is sufficient but applies only to non-Hodgkin's lymphoma.]  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Analysis

The Veteran contended that he served aboard the USS Chicago, and engaged in shore patrol in Vietnam.  He also asserted that his receipt of the Vietnam Service Medal proved in-country service in Vietnam.  See the October 2008 statement.

Private treatment records from Dr. P.L. indicate that in January 2001, the Veteran was noted to have high blood sugar.  He did not have a primary care physician at that time, so he was started on a diet for high blood sugar.  In October 2001, the Veteran was diagnosed with diabetes mellitus, type II, and prescribed Glucophage by Dr. E.H.

Service connection may be presumed for certain chronic disorders, including diabetes mellitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the statutory presumption is inapplicable because the earliest evidence of the Veteran's diabetes diagnosis was decades after separation from service.

Because the Secretary of VA, in conjunction with scientific input from the National Academy of Sciences, has determined that herbicides can cause diabetes mellitus, if it can be established that the Veteran was in fact exposed to such herbicides during the course of his service, the nexus to service could be presumed under law.  Unfortunately, however, there is no credible evidence indicating that the Veteran was exposed to herbicides during his active service. 

Service records confirm that the Veteran was assigned to the USS Chicago during his entire period of active service.  In June 2009, the United States Joint Services Records Research Center (JSRRC) made a formal finding of lack of information required to verify exposure to herbicides (Agent Orange).  The memorandum noted that the Veteran did not provide specific enough dates or locations to determine whether he was exposed to herbicides in Vietnam; however, as noted by the RO, the Veteran did provide a time period of April to July 1966.  

Deck logs from the USS Chicago for the period of time between February and December 1966 have been associated with the claims file.  These logs indicate that although the ship was located in the Gulf of Tonkin and at Yankee Station off the coast of Vietnam in June and July of 1966, there is no evidence that the Veteran actually set foot within the land borders of Vietnam, or that the ship entered the inland waterways.  Deck logs show that the USS Chicago engaged in shore patrol in Taiwan, Hong Kong, Japan, and the Philippines (Subic Bay) for the relevant time period, but do not contain record of shore patrol in Vietnam.

The Veteran also asserted that his receipt of a Vietnam Campaign Medal and/or Vietnam Service Medal establishes that he served ashore in Vietnam; however, review of the criteria for the award of such medals indicates they were awarded to individuals who served in support of operations in the Republic of Vietnam, but did not require in-country service.  According to Department of Defense (DoD) regulations, a Vietnam Service Medal was presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era.  See DOD 1348 C6.6.1.1.5 (revised September 1996).  Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but providing direct combat support to the Republic of Vietnam armed forces.  Thus, as the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam, they are insufficient to establish in-country service.  See also Department of the Navy SECNAV Instruction 1650.1H (August 22, 2008). 

In sum, the there is no corroborating evidence in official documents or elsewhere of the Veteran's assertions of in-country service in Vietnam.  Instead, deck logs from the USS Chicago are silent for any evidence that the ship entered the inland waterways of Vietnam, and there is no evidence that the Veteran actually set foot within the land borders of Vietnam.  Absent competent and credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, there is no basis for direct service connection due to herbicide exposure.  

 The Appellant has not submitted any other evidence, lay or medical, to suggest that the Veteran was exposed to herbicides during service.  Rather, the only evidence suggesting that the Veteran had service in Vietnam was the Veteran's own assertions, which are directly contradicted by the USS Chicago deck logs.  The Board finds that the contemporaneous deck logs have more probative value than the Veteran's recollections, which were made decades after the events he described, particularly in light of the records that show the Veteran could have engaged in shore patrol in Taiwan, Hong Kong, Japan, and/or the Philippines for the relevant time period.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for diabetes mellitus is denied.


ORDER

Service connection for diabetes mellitus, type II, is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


